        Case 1:20-cv-01214-JDP Document 3 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MONRELL D. MURPHY,                                Case No. 1:20-cv-01214-JDP (PC)
12                       Plaintiff,
13                                                      ORDER TRANSFERRING CASE TO THE
             v.
                                                        SACRAMENTO DIVISION OF THE
14    P. COVELLO, et al.,                               EASTERN DISTRICT OF CALIFORNIA

15                       Defendants.
16

17

18          Plaintiff, a state prisoner proceeding without counsel, has filed a civil rights action

19   pursuant to 42 U.S.C. § 1983, together with a request to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915.

21          In his complaint, plaintiff alleges violations of his civil rights by defendants. The alleged

22   violations took place in Amador County, which is part of the Sacramento Division of the United

23   States District Court for the Eastern District of California. Therefore, the complaint should have

24   been filed in the Sacramento Division.

25          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

26   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

27   will be transferred to the Sacramento Division. This court will not rule on plaintiff's request to

28   proceed in forma pauperis.
                                                        1
         Case 1:20-cv-01214-JDP Document 3 Filed 08/31/20 Page 2 of 2

 1            It is hereby ordered that:

 2            1. This action is transferred to the United States District Court for the Eastern District of

 3   California sitting in Sacramento; and

 4            2. All future filings shall refer to the new Sacramento case number assigned and shall be

 5   filed at:

 6                                   United States District Court
                                     Eastern District of California
 7                                   501 “I” Street, Suite 4-200
                                     Sacramento, CA 95814
 8
              3. This court has not ruled on plaintiff's request to proceed in forma pauperis.
 9

10   IT IS SO ORDERED.
11

12   Dated:      August 31, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
13

14   No. 205
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
